Whiteield, C. J.,
delivered the following dissenting opinion :
There are many assignments of error in this case, which it is not necessary to notice, beyond saying that there is no reversible error predicable of the giving or refusal of instructions, nor in respect to the admission or rejection of testimony. The verdict of the jury should not be disturbed because of any of these assignments.
But there are two assignments which manifestly ought to be sustained. The first is the assignment that the court erred in overruling the motion to quash the jury box. The record shows that the motion to quash the jury box was made and acted on when the court was “about to proceed to draw a special venire” from which to select the. jury to try the defendant, having correctly quashed the regular venire of eighty names for the first two weeks. This regular venire consisted of fifty names from which the grand jury and the .petit juries for the first week were to be taken, and thirty names from which the petit juries for the second week were to be taken. I can add nothing to the plainness and clearness with which my Brother Mates has set out the extraordinary and utterly illegal method pursued by the two clerks and the sheriff in procuring these eighty names from the jury box. As he has stated, the very essence and soul of the jury law is that the names taken from the jury box to constitute the grand and petit juries shall be wholly drawn by lot, not picked or selected according to the whim and fancy of the clerks and the sheriff. .Nor can I add anything to the earnest and most emphatic condemnation by my brethren of this method practiced, as set out in the opinion in chief, in making up these eighty names, as utterly illegal. I quote a passage from the opinion in chief, heartily to indorse *160it. That opinion says: “Can it be contended that the care and caution thus shown by the legislature to secure to litigating parties a fair and impartial trial is but a matter of aimless circumlocution, and not a matter of cautious and careful guarding of a sacred right ? Can it be argued, in the face of so cautious a guarding of the jury system by the legislature as is shown by the laws they have enacted to perfect a system for the procurement of a fair and impartial jury, thereby to protect the life, the liberty, and the property rights of the citizen, that all this law is to be stricken down by § 2389 of the Code of 1892, which declares ‘that all provisions of law in relation to the listing, drawing, summoning, and impaneling of juries are directory merely’? We cannot so decide. .It is of the very essence of the purity of the jury system that this method be folloAved as directed by the legislature, to the end'that no unfairness can possibly take place in the selection of juries. If this manner of selecting jurors could stand, there is no need for law upon this subject; but the statutes may be repealed, and the sole discretion as to the selection of fit and competent jurors committed to the sheriff and clerks of the county.” And again the court correctly said: “It was not intended by the legislature, however, that fairness in the selection of jurors should not be observed; and whenever there is any invasion of this right, and whenever unfairness in the method of securing jurors is shoAvn to exist, a substantial right of the litigant is invaded, and this court, notwithstanding sec. 2389, which is merely aimed at irregularities, and not intended to cover up deliberate violation of the law, Avill set aside the verdict of any jury deliberately selected in a manner that is in violation of the law, whenever there is timely objection made-either by a party in a criminal or civil proceeding.” It will thus be seen that the court Avith great care and precision has accurately draAvn the distinction, with respect .to sec. 2389, between mere irregularities and the violation of the fundamental statutory provisions. It has declared in this case, as it was in the *161case of Sheppard v. State (Miss.), 42 South., 544, that the making up of the grand or petit juries by picking the names— by intentionally selecting the names — according to the whim and fancy of the judge, or the clerks and the sheriff, and not drawing them by lot, so as to secure the fundamental purpose that the names of those who are to serve as grand and petit jurors shall not be known, is an outrageous violation of the provisions of law guarantying a fair and impartial jury trial, and not an irregularity covered by sec. 2389.
In all this I heartily concur, and most thoroughly indorse all that was said on this subject, both in the Sheppard case and in the opinion in chief in this case; but the remarkable thing to my mind is that the court, after thus clearly and emphatically announcing that there has been in this case a gross violation of the guaranty of a fair jury trial arising out of the selection instead of the drawing by lot of the eighty names, then strangely holds that this appellant was in no way prejudiced by this violation of the guaranty. The reason given by my brethren for that to me very singular holding is that none of the eighty men so selected served upon the jury trying this man, because the court quashed the regular venire for the two weeks, and defendant was indicted at a former term of the court by a different grand jury. But what possible aid can be derived from that fact, when the other inescapable facts stare us in the face that the one hundred and twenty names left in the jury box by the two clerks and the sheriff were, of course, just as clearly and indisputably selected and picked to be left as the eighty names taken from the jury box were selected and picked out of which to constitute the grand and petit juries? There is no possible escape from the logic of the proposition that the selection and picking of the eighty names tainted the whole jury with the vice of the selection and the picking, so that the one hundred and twenty names left were as much picked and chosen to be left, instead of having been left by lot, as the eighty picked and chosen to serve were picked and chosen out of which *162to constitute the juries. When the special venire of fifty was taken from the one hundred and twenty names thus picked to be left in the jury box, and some of the jury who tried this man were taken from that special venire, and the appellant was compelled to exhaust three peremptory challenges on three of these fifty names constituting the special venire, the members of the jury actually trying this man were thus in part a portion of the special venire of fifty, and so part of the one hundred and twenty left by selection, and not by lot, in the jury box, and were just as indisputably picked and selected jurymen as the eighty were picked and selected. There is no logic on earth which can escape this inevitable conclusion of correct reason. To state it so as to present the crux of the issue, so as to show precisely wherein the appellant was vitally prejudiced in the trial, we have but to note the self-evident proposition that the panel which tried him was not the same panel which would have tried him if the one hundred and twenty names had been left in the jury box by lot; and can it be possible to defend the proposition that when it is thus made perfectly clear that the panel which actually tried him is not, because of the one hundred and twenty having been left in the jury box by selection and not by lot, the same panel which would have tried him had the law been observed and the one hundred and twenty left in the jury box by chance, nevertheless the jury was a legally selected jury. My brethren concede that the court correctly held that the regular venire of eighty names should be quashed. Why? Because they were selected, picked, hot drawn by lot. Does not the same identical reasoning require the quashing of the box with the one hundred and twenty left in it, also by selection and picking, and not by lot ? The very soul, the very essence, the very fundamental conception of the law is that the jury that tries one for his life shall be a jury wholly drawn by lot; and yet it is perfectly plain, from the record, that that part of this jury which was taken from the special venire of fifty, which fifty were taken in turn from the one hundred and *163twenty left in the jury box by selection, was a part selected and picked, and not drawn by lot. Something is said in the opinion to the effect that the large number of names put in the jury box cures this. To my mind this is a patent fallacy. Take any two hundred names, or, for that matter, any one thousand names, put in the jury box, and select, as was done here, two-fifths of them by picking them to serve, and you necessarily inescapably, by the self-same act, pick also the three-fifths left to remain in the jury box. It is impossible for me to understand how my brethren fail to see that this is so. The picking and selecting of those that are left is necessarily involved in the process, of selecting part to serve, and the whole jury box is thus vitiated by the method of selecting, which makes the entire jury box one not a jury box within the contemplation of the law, as was expressly held in Purvis v. State, 71 Miss., 106, 14 South., 268. The court held, in the Purvis case, that the whole jury box was void because pf the wilful violation of the law by the board of supervisors, and no jury, and no part of the jury, was taken from that box in that case. So here the whole jury box is vitiated by infecting the whole of the two hundred names with the vice of selection and no jurymen could legally have been taken from that selected box to try this man without violating the legal guaranty.
The case of Campbell v. State, 17 South., 441, is upon a wholly different proposition, not involving the question of selection at all, and its citation is malapropos here. The precise question has been squarely presented and squarely decided in two cases. Ferris v. People, 35 N. Y., 129; Nealon v. People, 39 Ill. App., 481. This last case is on all fours, as to this proposition, with the case at bax\ In the Nealon case there was a challenge to the array of the petit jury.' It was shown in evidence that the jury list was made up by each of the members of the board presenting a list of names supposed to represent ten per cent of all the legal voters iix the township or precinct represented by such mexnbers, ixx all nine huxx*164'dred and fifty-seven names; that these names were copied in a book by the county clerk kept for that purpose; that all of these names were then copied upon cards, one name on each card, and all said cards were'placed in the jury box, from which box the panel of thirty jurors required for the term was drawn. See. 2 of that act (Rev. St., ch. 78), provided that the board should, from that list, make a second list by selecting from the first list a number of names equal to one hundred for the trial term of the circuit court, and in making this second list, or sublist, the board should take into consideration four qualifications not required in making out the first or ten per cent list, and that the board should check off from the ten per cent list the names of those selected to form the sublist, and the names upon the sublist should not again be selected as jurors until every person selected upon the ten per cent list to serve as a juror had been selected, or until the expiration of two years from the time of making the original list, when a new list should be made. The law further provided that this sublist should furnish the names to be written upon separate tickets, and placed in a box from which the jurors were to be drawn. The county hoard failed to obey the law requiring this sublist to be prepared from which the jury were to be drawn, and the contention was precisely, as here, that in this way the body from which the jury were to come was changed, and necessarily the jury which actually tried the defendant was a different jury from the jury which would have tried him, had the law been observed, and the jury drawn from the sublist, instead of from the original list, and the court said: “It therefore becomes necessary to determine whether the failure by the county board to obey or notice the section requiring a second sublist to be prepared is such a mere irregularity as could reasonably be said to work no positive injury to plaintiffs in error. ... If the language above quoted from the supreme court means that in all cases an accused person, who has unsuccessfully challenged the array of jurors, must, *165before he can successfully assign error upon the action of the court in overruling his challenge, show that some positive injury has been done him by the failure or irregularity, then any of the provisions of the jury law might be violated, and the accused could not be heard to complain. If a jury had been selected by the sheriff to try plaintiffs in error entirely without and against law, it might be that those selected had all the qualifications required 'by law,, were good men, and had given plaintiffs in error a fair and impartial trial, and therefore they could not complain. We do not understand the supreme court to mean this, but that the irregularity complained of must be of such a character as would probably have produced a change in the panel, or presented a list of names to choose from different from those which would be produced by a compliance with the law. It is the right of an accused .to have a jury selected in compliance with the law, and any substantial and material departure from the methods pointed out by the statute is certainly a wrong to him, of which he has a right to complain. The failure of the county board to select from the original or ten per cent list the sublist required by sec. 2 was, we think, a substantial departure from the law which would work a positive injury to the accused. The original list contains the names of voters without any reference to any of the qualifications of jurors required by sec. 2, except the first; i. e., that they shall be inhabitants of the town or precinct. In making the second or sublist, the county board are required to exercise their judgment, and to use their personal knowledge of the men of their precinct, to present names of those only who are of the age of twenty-one years and under sixty, in the possession of their natural faculties, not infirm or decrepit," free from all legal exceptions, of fair character, approved integrity, sound judgment, well informed, and who understand the' English language. The sifting of the original list by the members of the county board is not a mere useless form, but an important duty they owe to the public, and one which they cannot omit with*166out materially lowering the character and intelligence of those composing the juries of the county. The failure of the county board to perforin their duty, in all' human probability, presented to the accused in this case an entirely different panel of jurors from those which should have been presented, had the law been complied with. It is almost impossible to suppose that thirty names drawn from a box containing the nine hundred and fifty-seven names on the original list would be identical with those drawn from a box containing the names only of the sublist.' The omission to observe the provisions of sec. 2 has therefore resulted in the selection of the jury from an entirely different class of men than that intended by the law, and did, in all human probability, present to plaintiffs in error different individuals to choose a jury from than would have been presented had the law been complied with. The true rule, we think, is laid down in Ferris v. People, 35 N. Y., 129, where it is said: ‘The question arises whether any injury has resulted to the prisoner, or has he been prejudiced thereby ? If we could see by any possibility- that this neglect of duty on the part of these officers, could have changed the panel, or in any manner have produced a different result, we might hesitate whether the prisoner should have a new trial.’ ”
If I understand the processes of logic and sound reason, there can be no escape from the conclusiveness of this reasoning. To my mind it is as clear as noonday that the panel which tried this man was, in part, a panel different from the panel to which he was entitled, if selection had not been resorted to and the jury had been chosen by lot. How can it possibly be said that a defendant, on trial for his life, is not denied the legal guaranty of a fair and impartial jury, when part of the jury trying him is a jury selected and picked according to the whim and fancy of the clerks and sheriff, and not drawn by lot according to the law ? This error is, as the court correctly holds, not an irregularity curable by section 2389. It is vital. It goes to the violation of the legal guaranty. It is *167a square overthrow of the fundamental spirit and purpose of the law itself. I may add, in passing, that the law required the board of supervisors, in making up the jury box, to apportion the names placed therein from each supervisor’s district according to the number of electors in each. The testimony in this case shows clearly that an equal number from each district of the county was put in the jury box, although the districts did not have the same number of inhabitants.. See see. 2358, Ann. Code 1892, and Laws 1896, p. 93, ch. 84. On the first assignment of error, therefore, that the court erred in not quashing the jury box, I think the court plainly erred to the great prejudice of the appellant.
The .only other assignment of error I care to notice is that the court erred in compelling the appellant to exhaust a peremptory challenge upon Langston, a member of the special venire, instead of sustaining the defendant’s challenge to set the juror aside for cause. Very much testimony was delivered upon his examination on his voir dire, but the one fact that stands out monumentally is that he heard a juror who had tried this man on a former trial detail the testimony of the witness on that trial. He testified that that gave him an opinion, and that it was a fixed opinion, and finally, after much examination, he testified as follows, after having’ said that he believed what the juror told him: “Q. And your opinion is fixed to the extent that you believe what this party told you ? A. Yes, sir. Q, And it would require pretty strong evidence to remove that opinion ? A. Of course, I believed what I heard him say. Q. And it would take strong evidence to remove what you have heard about it? A. Yes, sir; of course.” It is true that afterwards, on further examination by the court, he said that he could fairly and impartially try the case according to the law and the testimony; but that sort of answer is completely disposed of by this court in the opinion delivered by Price, L, in the case of Fugate v. State, 82 Miss., 195, 33 South., 943. That judge said, with great power, on this very *168point: “Most men, upon being asked by the trial judge, would answer that they could try a case impartially notwithstanding an opinion. New would answer, though unconsciously to them the fact might be, that they had a desire to reach a verdict to which the evidence did not conduct, although their minds were so fixed, biased, or prejudiced as to easily reach a verdict to which the evidence did not logically conduct. Such is the constitution of the human mind, such the fraility and imperfection of human nature, that one could hardly be expected to declare himself controlled by bias or prejudice when under oath, and perhaps the more honest the man the more solemnly would he assert his freedom from both.” And the juror in that case was held incompetent, although he answered that he had no bias or no prejudice, and could try the ease fairly and impartially ; the evidence further showing that he had heard certain parties detail what the witnesses had said in the courthouse, and that from that he had formed an opinion which it would take evidence to remove. Here how much stronger is the case, where the juror formed his opinion, which it would take strong testimony to remove, from hearing a juror who had formerly tried the case detail the testimony of the witnesses. And so, also, in the case of Klyce v. State, 19 Miss., 658, 31 South., 340, my Brother Cali-ioon said with great clearness and force: “It would nullify the constitutional purpose, and endanger the fairness of the trial, to hold a juror who has an opinion formed merely because he says he could try the case impartially. He may say so, and think so; but it is for the court to say whether he can in fact, viewed in the light of the weakness of human nature. We are constrained to think that a man who has heard the facts from the state’s witnesses, and believes what they told him, and from that has formed an express opinion which h.e still retains, is not an impartial juror in the meaning of the constitution, whatever may be his idea of his power to try impartially.” If these two cases are to stand, beyond all question, Langston was an incompetent juror, and the defendant’s *169challenge of him for cause should have been sustained. Great reliance is placed on the case of Gammons v. State, 85 Miss., 103, 37 South., 609, but what is said in that opinion, so far as decision is concerned, is, of course, to be taken in the light of the facts of that particular case. Indeed, the gist of the whole opinion in that case is that each case, as to this matter, must be decided according to its own peculiar facts. Now, what are the facts in the Gamons case f There the juror McCormick, who was held competent, stated (page 110 of 85 Miss., page 610 of 37 South.) that he had no bias, feeling, or prejudice against defendant, and would try him fairly and impartially on the evi-' dence introduced, and would return a verdict according to law and evidence, and had no other motive in going on the jury; that he had heard of the case, and had seen it in the paper; that he had heard rumors, but that he had never heard any of the witnesses, and had never heard it talked in town. And so the juror Gillon testified to substantially the same thing, having never heard any one who personally knew anything of the case, and had formed the opinion which he had from what he saw in the newspapers, and he further said that he would go in the jury box “as free as I believe it is possible for a human mind to be.” It certainly is too plain for comment that jurors who never heard the witnesses, never heard any person who personally knew anything about the case, and whose slight opinion was induced simply by what they saw in the newspapers, and who otherwise perfectly qualified themselves, could not be challenged for cause; but the case of those two juror's— Gillon and McCormick, i*n the Gammons case — is as far apart from the condition of Juror Langston in this case as the two poles. Langston had an opinion, a fixed opinion, which it would require strong evidence to remove, which opinion he had formed from listening to a juror who had once tried the case relate the testimony of the witnesses delivered on the trial. I cannot think, in any possible view of any well-considered au*170thority on this subject, that Langston should have been held a competent juror.
No one is further than I from reversing cases on mere irregularities in procedure. I do not believe that an instruction erroneously given or refused, or testimony erroneously admitted or excluded, or any other mere irregularity in procedure in the progress of a trial, should ever cause a reversal, when the court, looking back over the completed record, can confidently affirm that the right result has been reached, and that no different result could reasonably be expected on a new trial. That is one case. But when, as here, the party has been denied, as I think, his fundamental legal right with respect to the jury that is to try him, then there is no question, as my brethren have said, of mere irregularity; but the question is one presenting plainly a flagrant violation of a fundamental right, and wherever this is the case the party is manifestly entitled to a new trial. I dislike exceedingly to dissent from my brethren; but, when the doubt of the correctness of their conclusion reaches the dignity of a conviction with me, it then becomes my duty to dissent, however reluctant I may be to do so. The present decision squarely overrules the Elyce case and the Fugate case, supra, as to the principle affecting the competency of Juror Langston, and the Sheppard case as to the principle affecting the vitiation of the jury and the jury box by the selection, instead of-the drawing by lot, of the regular venire — the eighty names. It is a decision which, in my judgment, sanctions in the concrete case what in the abstract it condemns — selection by intentional choice of grand and petit juries.